EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Laut (Reg. No. 47,736) on 2 May 2022.

The application has been amended as follows: 

27.	(Currently Amended)	A method comprising:
performing, by a processing thread, a process that analyzes transactional operations by maintaining the transactional operations in transaction local side logs, and waiting until a successful transaction commit to append the transaction local side logs to a log stream, the processing thread processes the transactional operations on a key used to determine whether existing data is found for the key, wherein the transactional operations are sped up through parallelism based on partitioning tables across nodes handling the transactional operations; [[and]]
performing a first process, by a first processor, that processes updates for values of a key based on updating a first start time table index using unique keys and a start time field of a row for a first appearance of each unique key from the transactional operations; and
performing a second process, by a second processor, that performs a deferred update by patching up of prior versions of the key for non-recent data upon determining that recent data in the transactional operations is found for the key,
wherein the nodes handling the transactional operations are based upon a subset of a primary key.

28.	(Currently Amended)	The method of claim 27, 

wherein the transactional operations are performed in a multi-master distributed computing system.

35.	(Currently Amended)	A computer program product for processing updates for key values and for patch up of prior versions of updates and not yet patched updates, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
perform, by the processor, a process that analyzes transactional operations by maintaining the transactional operations in transaction local side logs, and waiting until a successful transaction commit to append the transaction local side logs to a log stream, the processing thread processes the transactional operations on a key used to determine whether existing data is found for the key, wherein the transactional operations are sped up through parallelism based on partitioning tables across nodes handling the transactional operations; [[and]]
perform a first process, by the processor, that processes updates for values of a key based on updating a first start time table index using unique keys and a start time field of a row for a first appearance of each unique key from the transactional operations; and
perform a second process, by the processor, that performs a deferred update by patching up of prior versions of the key for non-recent data upon determining that recent data in the transactional operations is found for the key,
wherein the nodes handling the transactional operations are based upon a subset of a primary key.

36.	(Currently Amended)	The computer program product of claim 35,

wherein the transactional operations are performed in a multi-master distributed computing system.

42.	(Currently Amended)	An apparatus comprising:
a memory configured to store instructions; and
a processor configured to execute the instructions to:
perform a process that analyzes transactional operations by maintaining the transactional operations in transaction local side logs, and waiting until a successful transaction commit to append the transaction local side logs to a log stream, the processing thread processes the transactional operations on a key used to determine whether existing data is found for the key, wherein the transactional operations are sped up through parallelism based on partitioning tables across nodes handling the transactional operations;
perform a first process that processes updates for values of a key based on updating a first start time table index using unique keys and a start time field of a row for a first appearance of each unique key from the transactional operations; and
perform a second process that performs a deferred update by patching up of prior versions of the key for non-recent data upon determining that recent data in the transactional operations is found for the key,
wherein the nodes handling the transactional operations are based upon a subset of a primary key.

43.	(Currently Amended)	The apparatus of claim 42, wherein[[:]]

the transactional operations are performed in a multi-master distributed computing system.

Terminal Disclaimer
The terminal disclaimer filed 3 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,042,522 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159